                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                      FORT MYERS DIVISION

UNITED STATES OF AMERICA

VS.                               CASE NO: 2:08-cr-88-FtM-29MRM

GURMERCINDO BELTRAN


                         OPINION AND ORDER

      This matter comes before the Court on defendant's Motion to

Reduce Sentence Pursuant to the First Step Act of 2018 (Doc. #169)

filed on October 30, 2019, by and through appointed counsel.   The

government filed a Response in Opposition (Doc. #171) on November

13, 2019, opposing a reduction in defendant’s sentence.    For the

reasons set forth below, the motion is denied.

                                I.

      On June 4, 2008, a grand jury in Fort Myers, Florida returned

a three-count Indictment (Doc. #1) charging defendant with two

counts of possession with intent to distribute a detectable (but

unspecified) amount of cocaine base, or crack cocaine, and one

count of possession with intent to distribute a detectable (but

unspecified) amount of cocaine, all in violation of 21 U.S.C. §§

841(a)(1) and 841(b)(1)(C).    On November 20, 2008, a jury found

defendant guilty of all three offenses.   (Doc. #62.)

      According to the Presentence Report issued at the time,

defendant’s Base Offense Level was a level 26 after deducting two
levels because the cocaine base level was greater that the powder

cocaine level.        (Doc. #165, ¶ 17.)        Defendant was determined,

however,   to    be   a   career   offender   based   on   his   prior    felony

convictions       for     resisting     an     officer      with     violence,

fleeing/attempting to elude, and possession of cocaine with intent

to sell, which resulted in an Enhanced Offense Level of 32.                (Id.,

¶¶ 26-27.)      Defendant had a criminal history of category VI, both

through the normal calculation of his criminal history (id. ¶¶ 46-

48) and as a career offender (id. ¶ 49).                   As a result, the

guideline range was 210 to 262 months of imprisonment.                   (Id., ¶

76.)   No count carried a mandatory minimum sentence.

       On February 17, 2009, defendant was sentenced to 180 months

imprisonment as to each count, to be served concurrently, followed

by concurrent terms of 36 months supervised release.               (Doc. #68.)

Judgment (Doc. #69) was entered the next day.

       On October 24, 2011, the Eleventh Circuit vacated its prior

decision affirming the convictions and sentences, and remanded the

case to reconsider the career offender enhancement in light of

Johnson v. United States, 559 U.S. 133 (2010).              (Doc. #111.)      On

March 5, 2012, defendant was resentenced to the same sentence since

he remained a career offender with two qualifying prior felony

convictions.       (Docs. ## 125-126.)         Defendant’s request for a

reduction in sentence pursuant to Amendment 782 of the Sentencing

Guidelines was denied.        (Doc. #162.)



                                      - 2 -
                                       II.

      In 2010, Sections two and three of the Fair Sentencing Act of

2010 (FSA of 2010) lowered statutory penalties for certain offenses

involving crack cocaine by raising the triggering amounts for

enhanced penalties.     FSA of 2010, Pub. L. No. 111-220, §§ 2–3, 124

Stat. 2372, 2372.    Specifically, the statute reduced the disparity

between the quantities of crack cocaine and cocaine required to

trigger   the   statutory    penalties       prescribed   by    21    U.S.C.   §§

841(b)(1) and 960(b).       Id. § 2.    In 2018, the First Step Act (FSA

of   2018)   made   sections   two     and   three   of   the   FSA     of   2010

retroactively applicable to defendants who were sentenced for a

covered drug offense on or before the FSA of 2010’s enactment on

August 3, 2010.      FSA of 2018, Pub. L. No. 115-391, § 404, 132

Stat. 5194, 5194.

      The Court starts with the proposition that a district court

has no inherent authority to modify a defendant’s sentence, but

rather may do so “only when authorized by a statute or rule.”

United States v. Puentes, 803 F.3d 597, 606 (11th Cir. 2015).                  See

also Dillon v. United States, 560 U.S. 817, 824 (2010).                         As

relevant to this case, 18 U.S.C. § 3582(c) gives the district court

the authority to “modify an imposed term of imprisonment to the

extent. . .expressly permitted by statute. . . .”                    18 U.S.C. §

3582(c)(1)(B).




                                     - 3 -
     The   United     States       Probation     Office    filed   a    Memorandum

indicating    that     the    prior      sentence    was    imposed      with    due

consideration to the Fair Sentencing Act of 2010, and that the

First Step Act did not reduce the applicable statutory penalties.

Defense counsel disagrees, and argues that defendant is eligible

for a reduction to time served.

     The   First     Step    Act    authorizes,     but   does   not    require,    a

district court to “impose a reduced sentence as if sections 2 and

3 of the [FSA of 2010] were in effect at the time the covered

offense was committed.”            Id.   A “covered drug offense” is a drug

offense for which the “statutory penalties” were “modified” by

section two or three of the FSA of 2010.                   Id. § 404(a).         The

statutory penalties for the three offenses of conviction in this

case were not modified by section two or three of the FSA of 2010.

     Counts   One     and    Three 1 charged      possession     with   intent     to

distribute a detectable but unspecified amount of cocaine base

pursuant to 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C), and each

carried a sentence of not more than 20 years imprisonment.                      Under

Section 2 of the FSA of 2010, the Controlled Substances Act amended

the penalties under 21 U.S.C. § 841 to strike 50 grams and insert

280 grams in subparagraph (b)(1)(A)(iii), and to strike 5 grams



     1 Count Two charged powdered cocaine, and therefore is not
impacted by the First Step Act.



                                         - 4 -
and insert 28 grams in subparagraph (b)(1)(B)(iii).                  21 U.S.C. §

841.     Defendant was not convicted under any offense which required

a certain quantity of cocaine base, and was therefore not convicted

of an offense whose statutory penalty was modified.                        Rather,

defendant was convicted of offenses which were punishable under §

841(b)(1)(C), which was not changed or modified by the First Step

Act.       Since   the   §   841(b)(1)(C)       penalty   was      not   modified,

defendant’s     offenses     of    conviction    are   not    a    “covered   drug

offense,” and defendant is not eligible for a reduced sentence

under the First Step Act.

        Even if defendant were eligible, the Court finds, in the

exercise of its discretionary authority, that defendant would not

be entitled to relief under the First Step Act because of his

career offender status.            Based on defendant’s career offender

status, his Criminal History Category would remain at VI and the

Enhanced Offense Level would remain at a 32, providing a current

range    of   imprisonment    of    210   to   262   months   of    imprisonment.

Defendant’s original sentence of 180 months was below the current

guideline range, and therefore defendant would not benefit from

application of the First Step Act.              The Court finds no basis to

exercise its discretion and further reduce defendant’s sentence.

        Accordingly, it is hereby

        ORDERED:




                                      - 5 -
     Defendant's Motion to Reduce Sentence Pursuant to the First

Step Act of 2018 (Doc. #171) is DENIED.

     DONE and ORDERED at Fort Myers, Florida, this   15th    day

of November, 2019.




Copies:
Copies:
AUSA
Counsel of record
U.S. Probation
U.S. Marshal




                              - 6 -
